 In the Matter of KANSAS CITY STRUCTURAL STEEL COMPANYandTHEINTERNATIONAL' ASSOCIATION OF BRIDGE STRUCTURAL & ORNAMENTALIRON WORKERS, SHOPMEN WORKERS, LOCAL 520, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCase No. R-1589.-Decided December 13, 1939Steel Products Manufacturing and Erecting Industry-Investigation of Rep-resentatives :controversy concerning representation of employees : employerrefuses to recognize petitioning union, insisting on an election to determine-Unit Appropriate for Collective Bargaining:allproduction and maintenanceemployees, excluding office employees, salesmen, foremen with authority to hireand discharge, supervisory foremen, truck drivers, watchmen, janitors, and super-intendents;no controversy except as to classification of one employee-Repre-sentatives:eligibility to participate in choice : to be governed by seniority list ofemployees who had worked during preceding 12months-Election Ordered:labororganization found in prior proceeding to be company-dominated excluded fromballot.Mr. Henry H. Foster, Jr.,for the Board.Cooper, Neel and Sutherland,byMr. Armwell L. CooperandMr.Wallace Sutherland,of Kansas City, Mo., for the Company.Mr. Clif LangsdaleandMr. Gibson Langsdale,ofKansas City,Mo., for the Iron Workers.Mr. Blake A. WilliamsonandMr. Lee Vaughn, Jr.,of Kansas City,Kans., for the Association.Mr. N. Barr Miller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 16, 1939, the International Association of Bridge, Struc-tural & Ornamental Iron Workers, Shopmen Workers, Local 520, affil-iated with the American Federation of Labor, herein called the ironWorkers, filed a petition with the Acting Regional Director for theSeventeenth Region (Kansas City, Missouri) alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Kansas City Structural Steel Company, Kansas City, Kan-sas, herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-18 N. L. R. B., No. 45.291 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional Labor Relations Act, 49 Stat. 449, herein called the Act. On Sep-tember 26, 1939, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice. .On October 11, 1939, the Regional Director issued a notice of hear-ing, copies of which were served upon the Company, the Iron Work-ers, and Employees Association of Kansas City Structural Steel Com-pany, herein called the Association, a labor organization claiming torepresent employees directly affected by the investigation.Pursuant to the notice, a hearing was held on October 26 and 27,1939, at Kansas City, Kansas, before William P. Webb, the TrialExaminer duly designated by the Board.At the hearing the Com-pany filed its response to the petition of the Iron Workers, and theAssociation filed it document which it designated as an interveningpetition.The Trial Examiner received this document in evidence asa response to the Iron Workers' petition.The Company, in its response, asserts (1) that both the Associationand the Iron Workers claim to represent a majority of the Company'semployees in an appropriate unit and that the Company of its ownknowledge does not know which of these claims is correct; (2) that,although the Board in a prior proceeding had found the Associationto be company dominated and had ordered it disestablished,' suchfinding and order should not bar the Association from proving itspresent claim to be the collective bargaining representative of theemployees inasmuch as the Company had divested itself of all activ-itieswhich the Board relied upon to support its finding of Companyinterference and domination.For reasons hereinafter stated we findno merit in this contention.The Company further contended in itsresponse that the Board's order in the prior complaint case is nowwithout force and effect, since it was issued more than 6 months beforethe hearing in the instant proceeding' and no steps have been takenby the Board to enforce it.This contention is without merit.The response of the Association likewise asserts that it has elim-inated all factors found by the Board to have made it a company-dominated labor organization. It offered to prove at the hearing,among other things, (1) that it was not then and never had beencompany dominated; (2) that it had purged itself of all factors con-demned by the Board in the prior proceedings and was. an independ-ent labor organization; (3) that on September 16, 1939, a majority ofthe employees of the Company in an appropriate unit reaffirmed112 N. L. R.B. 327..The Board'sorder in the complaint case was issuedon April 20, 1939. KANSAS iCITY ISTRUGrU,RAL STEEL COMPANY293their allegiance to the Association ;3 (4) that a question concerningrepresentation has arisen because the Company has refused to bargainwith the Association since the Iron Workers filed its petition; (5)that a majority of those in the employ of the Company during theprevious 12 months had continuously been members in good standingof the Association; (6) that it had affidavits of a majority of theemployees in the appropriate unit, signed between October 20 and 24,1939, not only repledging allegiance to the Association but also re-pudiating their designation of any other labor organization as col-lective bargaining agent, and that some of the signers of these affida-vits were employees claimed by the Iron Workers.All of these offersof proof, as well as an offer by the Company to prove that it hadpurged itself of any domination of the Association, were rejected bythe Trial Examiner. In view of the Company's admission at thehearing' that it had not in any way complied with the Board'sOrder of April 20, 1939, directing it to disestablish the Associationas the collective bargaining agent of its employees, and had contin-ued to give effect to the contract with the Association in contraventionof the Board's Order, the rulings of the Trial Examiner rejectingthese offers of the Association and the offer of the Company arecorrect.5The rulings of the Trial Examiner on these offers of proofare affirmed.Apart from the limitations resulting from the above rulings ofthe Trial Examiner, full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all the parties.During the course of the hearing the Trial Examiner made a num-ber of rulings on other motions and on other objections to the admis-sion of evidence.The Board has reviewed all the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.The Company and the Associationhave filed briefs which have been given due consideration by theBoard.3 This offer included an assertion that the Associationhad votedto change its name andthat on September 18, 1939, it had requested the RegionalDirector for theSeventeenthRegion to permit it to file a petition for investigation and certification under its new name.After refusal of the RegionalDirectorto entertain the petition,the organization returnedto the use of its original name.4Trial ExaminerWebb :I gather, then,Senator, from your statement,that the Companyhas taken no steps whatsoever to complywith the Orderof the Board in Case C-815, datedApril 20, 1939?Mr. Cooper(counsel for Company) :That is correct.aMatter of Pittsburgh Plate Glass CompanyandFederation of Flat Glass Workers ofAmerica,affiliated with C.1.0., 15 N.L. R. B. 515. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY 6Kansas City Structural Steel Company is a Missouri corporationlicensed to do business in Kansas. Its only plant and a plant office arelocated in Kansas City, Kansas. Its principal corporate office is inKansasCity,Missouri.The Company is engaged in the fabricationand erection of steel buildings, bridges, tanks, refineries, and similarstructures.It erects approximately 50 per cent of the structures itfabricates.The Company's chief raw material is rolled steel, all ofwhich is obtained from points outside the State of Kansas.More than 40 per cent of the Company's fabricated products aresold, transported, and distributed in and through States of the UnitedStates other than the State of Kansas.? It was stipulated that theoperations of the Company occur in the course and current of com-merce among the several States and have a close, intimate, and sub-stantial relation. to trade, traffic, and commerce among the severalStates.H. THE ORGANIZATIONS INVOLVEDInternational Association of Bridge, Structural & Ornamental IronWorkers, Shopmen Workers, Local 520, is a labor organization admit-ting to membership persons employed in the Company's plant. Itisa local subdivision of the International Association of Bridge,Structural and Ornamental Iron Workers, which is affiliated with theAmerican Federation of Labor.Employees Association of Kansas City Structural Steel Companyisan unaffiliated labor organization admitting to membership allhourly paid employees in the Company's plant.III.THE QUESTION CONCERNING REPRESENTATIONThe Iron Workers first undertook to organize the employees in theCompany's plant in April 1937 and has continued its effort since thattime.In May 1938 the Board issued a complaint, based on charges6The facts stated herein are derived from a stipulation entered into by all the parties.4 Sales of the Company's products, for the past 2 years and 1) months were distributedas follows :PeriodTotal amountWithinKanIn other Statess1937_______________________________________________$2,286,691.73$727,031.16$1,559,660.5719382,369,640.592,369,640.59482,292.261,887.348.331939(first 9 months)__1, 094, 916.04606,679.11488,236.94 KANSAS CITY ;STRUCTU,RALSTEEL COMPANY295filed by the Iron Workers, which resulted in the Board's Decisionand Order of April 20, 1939, finding the Company guilty of engagingin unfair labor practices within the meaning of Section 8 (1), (2),and (3) of the Act and directing it to completely disestablish theAssociation as the representative of any of its employees for the pur-pose of dealing with the Company concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or conditions ofwork.A special representative of the Iron Workers testified thatthereafter, between April and September 1939, the membership in thelocal among employees of the Company increased from 7 to 85. Bothapplication cards and authorizations were introduced in evidence bythe Iron Workers to substantiate this testimony that it representeda substantial number of the employees.A shop committee has beenmaintained in the plant since May 1939, but has had no dealings withthe Company. On dude 12, 1939, representatives of the Iron Workersmet with officials of the Company, stated that the Iron Workersrepresented a majority of the employees in the plant, and requestedthe Company to negotiate a contract with the Iron Workers.TheCompany proposed an election between the Association and the IronWorkers.On August 1, 1939, the Iron Workers again asserted theirclaim to recognition as exclusive representative of the employees.The Company continued to insist upon an election and refused tolook at a proposed contract prepared by the Iron Workers and ap-proved by its membership. The same position was maintained by theCompany at all subsequent conferences.We find that a question has arisen concerning the representation ofemployees in the plant of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated that the appropriate unit should consist ofall production and maintenance employees in the operating depart-Inent, employed in the Company's Kansas City plant, excluding officeemployees, salesmen, foremen who have the right to hire and dis-charge, foremen who perform no other work or duties than the direc-283029-41-vol. 18-20 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of the work of other employees, truck drivers, watchmen, janitors,and superintendents.So far as the record indicates there is nothing in the history ofbargaining between the Company and its employees or in the organi-zation and operation of the plant which suggests that the proposedunit is not entirely appropriate. Inasmuch as the parties are inagreement we see no reason for not accepting the unit as stipulated.In applying the stipulation a questionarose as tothe status of oneemployee, Cross, who is classified as a truck driver and is a memberof the Teamsters' Union.Cross, although primarily employed toserve as atruck driver, has spent more than half his time workingin the operating department of the plant during the past 6 months,because he was not needed as a truck driver. An officer of the Com-pany testified that should Cross be needed both in the operating andtrucking departments at the same time his work as a truck driverwould take precedence.All of the parties were willing to have Crossclassified as a truck driver.On the basis of the record we think suchclassification is correct and herewith find Cross is a truck driver forpurposes of establishing the appropriate unit.We will thereforeexclude him from the unit.We find that all production and maintenance employees in theoperating department, employed in the Company'sKansasCity plant,excluding office employees,salesmen,foremen who have the right tohire and discharge, foremen who perform no other work or dutiesthan the direction of the work of other employees, truck drivers,watchmen, janitors, and superintendents, constitute a unit appropriatefor the purposes of collective bargaining and that said unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Company's pay roll for the operating department coveringthe last pay-roll period prior to the hearing-October 1 to 15, 1939-was introduced in evidence. It contains the names of persons in theappropriate unit who were employed in the plant during the 2 weeksending October 15, 1939. In addition to the pay roll the Company'sseniority list for the operating department as of October 16, 1939,was produced in evidence.8The seniority list contains the names ofallwho had been regularly employed in the operating department at8The seniority list was prepared by the Company from its records and authenticated atthe hearing by an official of the Company.The Iron workers offered no objection to itsadmission and relied upon it, when putting in evidence its proof of membership and authori-zations among the Company's employees. KANSASCITY STRUCTURAL STEEL COMPANZY297any time during the preceding 12 months, except any who had beenrecalled to work and had refused to return.When the Companyhas occasion to employ additional men, those on the seniority list whohave been laid off are given preference.Under these circumstanceswe find that all on the seniority list of the Company for October 16,1939, are employees of the Company eligible to participate in the de-termination of representatives if they fall within the appropriateunit.So far as the record indicates there are only four employeeslisted on the operating pay roll for the 2-week period ending Octo-ber 15, 1939, and on the seniority list of October 16, 1939, who arenot within the appropriate unit.These are the Company's threetruck drivers and a master mechanic.0Excluding these 4, we findthat there remain on the seniority list 146 employees in the appro-priate unit eligible to participate in the selection of representatives.The names of 7 persons had been removed from the list by theCompany, although they had been employed within the preceding 12months, because they had been recalled after lay-offs and had refusedto return to work. The Iron Workers claimed these seven were em-ployees for purposes of determining representatives.We cannotaccept this contention as to those who refused to return inasmuch aswe believe under ordinary circumstances, a refusal to accept reem-ployment is equivalent to quitting the employ of the Company.However, one of the seven, David W. Jordan, testified that he hadbeen granted a leave of absence by the Company at the time hewas to have returned.An officer of the Company stated that in hisopinion a person who obtained a leave of absence continued to bean employee.We find that Jordan and any others who were grantedsuch leaves during the 12-month period covered by the seniority listshould be included in the Company's seniority list for purposes ofdetermining those persons eligible to participate in the selection ofrepresentatives.The Iron Workers local contended that it was entitled to cer-tification and introduced applications for membership and authoriza-tion cards indicating that some 85 different persons desired the IronWorkers to represent them.However, some 16 of these persons arenot found on the Company's seniority list for the operating depart-ment.Thus considerable doubt is cast on the majority claim of theIronWorkers.For the reasons pointed out inMatter of CudahyPacking CompanyandUnited PackinghouseWorkers OrganizingCommittee,1°we find that the question concerning representationwhich has arisen can best be resolved by an election by secret ballot,'Frank H.Sauer,mastermechanic ; Clark M. McGlynn, Joseph R. Boyce, Walter P.Cross, truck drivers.'O 13 N. L. R. B. 526. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDand we shall so direct.We shall deny the Association a place on theballot, inasmuch as it is a company-dominated labor organization.In the election which we shall order, all employees on the senioritylist of the operating department for October 16, 1939, except the 4above excluded, and any who had been in the employ of the Com-pany within 12 months of that date but were not on the Company'sseniority list of October 16, 1939, because they had received leaves ofabsence during the 12-month period, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Kansas City Structural Steel Company,Kansas City, Kansas, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees in the operating de-partment, employed in the Company's Kansas City plant, excludingoffice employees, salesmen, foremen who have the right to hire anddischarge, foremen who perform no other work or duties than thedirection of the work of other employees, truck drivers, watchmen,janitors, and superintendents, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series2, it is herebyDIRECTED that, as a part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withKansas City Structural Steel Company, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction of Election, under the directionand supervision of the Regional Director for the Seventeenth Region,acting in this matter as the agent of the National Labor RelationsBoard, and subject to Article III, Section 9, of the Rules and Regu-lations, among all production and maintenance employees in theoperating department, employed in the Company's Kansas Cityplant, excluding office employees, salesmen, foremen who have theright to hire and discharge, foremen who perform no other work or KANS'A'S CITY STRUCTURAL STEEL COMPANY299duties than the direction of the work of other employees, truckdrivers, watchmen, janitors, and superintendents, who were on theseniority list of the Company on October 16, 1939, or who had beenin the employ of the Company within 12 months of that date butwere not on the Company's seniority list of October 16, 1939, becausethey had been granted leaves of absence during that 12-month periodor who have been hired by the Company between October 16, 1939,and the date of this Direction, excluding any who have since Octo-ber 16, 1939, quit or been discharged for cause, to determine whetheror not they desire to be represented by the International Associationof Bridge, Structural & Ornamental Iron Workers, Shopmen Work-ers,Local 520, affiliated with the American Federation of Labor,for the purposes of collective bargaining.